Title: From George Washington to Samuel Huntington, 27 January 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir
            Head Quarters Morris Town 27th Jany 1780.
          
          I have been honoured with your Excellency’s favor of the 21st inclosing a Report from the Board of War, upon the application of Colonel Armand for promotion to the Rank of Brigadier in the service of the United States, on which, Congress have been pleased to request my opinion.
          I am ready to acknowledge the Grounds, on which, Colo. Armand founds his pretensions to higher Rank, so far as they respect the disinterestedness of his Conduct—his Zeal—Activity—Bravery and intelligence: But I cannot admit the plea, of his being intitled to promotion, on account of his length of service in his present Rank—He should consider, that upon his entering our service, notwithstanding he had either not been at all, or but a short time, in that of France, he received a Commission much higher than those which had been conferred upon many of his Countrymen of long standing in the military line—which is a very substantial reason, why, he should not expect as rapid promotion from his present Rank, as if he had commenced with an inferior one.
          His supposition that he may, if promoted, be employed without giving umbrage to, or interfering with the Officers of the line, would be found, upon experiment, contrary to his expectations. Nearly the same jealousies and discontents would arise in the minds of those Officers who were superseded, as if they were doing duty together, and actually under his command. The injury is substantially in the Act of promotion itself, and removing the Object of it to a distance is in reality little or no alleviation to the feelings of the Officer who conceives himself hurt.
          The Board of War seem, in their Report; to have made very judicious distinctions between Colo. Armands pretensions to preferment, and the expediency of granting it: And, I cannot but give it as my opinion, tho’ it is a delicate matter and what I would not have wished to have been consulted upon, that the promotion in question would involve many disagreeable consequences, and that there is therefore a necessity for waving it.
          A further objection, to the promotion of Colo. Armand, is, that several Foreign Officers of the same Rank would

immediately, and not without reason, think themselves slighted, if not gratified with the same Marks of favor: And these, if conceded, would contribute still more to the depreciation of our Rank, which is already, by the lavish manner of conferring it, held too cheap. It must have a very extraordinary appearance in Europe, to see such a number of Gentlemen of low or no Rank at all in their own Countries, and many of them very young Men, returning General Officers: and, I should imagine, would have an ill operation even with respect to themselves.
          I approve of the Idea of incorporating the late Count Pulaski’s and Colo. Armands Corps. By increasing his Command, you give him fresh testimonials of your opinion of his military Abilities, and afford him greater opportunities of distinguishing himself. Should there be a vacant Lieutenancy in those Corps when united, I would take the liberty of solliciting the Commission for the Chevalie⟨r⟩ de Fontevieux, a young Gentleman of Family, who has for some time borne that Rank by Brevet, and served the last Campaign with reputation as a Volunteer. I have the honor to be with great Respect Your Excellency’s Most obt and humble Servt
          
            Go: Washington
          
        